Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Majors appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction in his sentence based on Amendment 750 to the U.S. Sentencing Guidelines Manual (2010). We conclude that the district court properly determined that Majors was ineligible for a sentence reduction because the sentencing range for his crack cocaine offense was determined by the applicable statutory mandatory minimum, not a calculation of the drug quantity attributable to Majors, and thus was not impacted by Amendment 750. See United States v. Munn, 595 F.3d 183, 187 (4th Cir.2010) (“[A] defendant who was convicted of a crack offense but sentenced pursuant to a mandatory statutory minimum sentence is ineligible for a reduction under § 3582(c)(2).”). Accordingly, we affirm the district court’s order. See United States v. Majors, No. 1:09-cr-00192-JCC-1 (E.D.Va. Sept. 5, 2012). We grant Majors’ motion to seal the exhibit he submitted in conjunction with his informal appellate brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.